Citation Nr: 0915183	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need 
for aid and attendance of another person or based on 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
January 1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days 
during a period of war and is older than 65 years of age.  

2.  The Veteran has no service-connected disabilities and the 
following nonservice-connected disabilities: hypertension 
with arteriosclerotic heart disease and atrial flutter, rated 
as 60 percent disabling; bilateral arthritis of the knees, 
rated as 20 percent disabling; residuals of a left lower leg 
fracture, rated as 20 percent disabling; degenerative joint 
disease of the right ankle, rated as 10 percent disabling; 
and spondylosis, rated as 10 percent disabling.  In addition, 
he has a nonspecific psychiatric/neurologic disorder; 
residuals of radiotherapy for malignant neoplasm of the 
prostate; bilateral shoulder rotator cuff tears; chronic 
obstructive pulmonary disease; and discogenic disease of the 
lumbar spine, each rated as noncompensable.  The combined 
rating for nonservice-connected disabilities is 80 percent.  

3.   The veteran is not substantially confined to his home.
 
4.  The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in or confined to a nursing home or 
other facility due to physical or mental incapacity; and does 
not have a factual need for the regular aid and assistance of 
another person.



CONCLUSIONS OF LAW

1. The criteria for entitlement to special monthly pension 
based on aid and attendance are not met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.351, 3.352 (2008).

2. The criteria under 38 C.F.R. § 1521(e) for entitlement to 
special monthly pension at the housebound rate are met.  38 
U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2002); 38 C.F.R. 
§ 3.351 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.   
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied by a January 2005 
letter that fully addressed all notice elements and was sent 
prior to the initial decision in this matter.  The letter 
informed the appellant of the evidence that was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining that evidence. Regrettably, 
the notice did not completely explain the requirements for 
special monthly pension under 38 U.S.C.A. § 1521(e) for a 
veteran over 65 years of age.  However, as the Board will 
grant this benefit, any error in the notice is harmless.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  The Board notes that the Veteran was 
entitled to Social Security Administration (SSA) disability 
benefits effective in 1984.  However, as those benefits were 
converted to retirement benefits in 1991 and as any 
disability information dated prior to 1991 would not assist 
in determining whether the Veteran is currently in need of 
the regular aid and attendance of another person, those 
records need not be requested.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The Veteran contends that he has a need for the aid and 
attendance of another person as a result of his nonservice-
connected disabilities.    

Special monthly pension is warranted if a veteran is in need 
of regular aid and attendance.  38 U.S.C.A. § 1521 (d).  The 
need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  A 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 
5 degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
for in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

If a veteran does not qualify for aid and attendance, special 
monthly pension under 38 U.S.C.A. § 1521(e) is generally 
warranted if, in addition to having a single permanent 
disability rated 100 percent disabling under the VA Schedule 
for Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. 
§ 4.17 of this chapter), the veteran: (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or, (2) is 
permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

However, a veteran is entitled to special monthly pension 
based on housebound status if he or she is 65 years of age or 
older, meets the service criteria of 
38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), 
and possesses a minimum disability rating of 60 percent or is 
considered permanently housebound as defined under 38 
U.S.C.A. § 1502(c).  38 U.S.C.A. § 1513; Hartness v. 
Nicholson, 20 Vet. App. 216, 220 (2006).  In this respect, 
for housebound benefits, the requirement under section 
1521(e) that the veteran have a disability rated as permanent 
and total (100 percent) is excluded if he or she is 65 or 
older.  Hartness, 20 Vet. App. at 221.

Service personnel records showed that the Veteran served on 
active duty for more than 90 days during a period of war.  
The Veteran was born on December [redacted], 1929 and thus is older 
than 65 years of age.  

The Veteran currently has no service-connected disabilities.  
The Veteran currently has the following nonservice-connected 
disabilities: hypertension with arteriosclerotic heart 
disease and atrial flutter, rated as 60 percent disabling; 
bilateral arthritis of the knees, rated as 20 percent 
disabling; residuals of a left lower leg fracture, rated as 
20 percent disabling; degenerative joint disease of the right 
ankle, rated as 10 percent disabling; and spondylosis, rated 
as 10 percent disabling.  In addition, he has a nonspecific 
psychiatric/neurologic disorder; residuals of radiotherapy 
for malignant neoplasm of the prostate; bilateral shoulder 
rotator cuff tears; chronic obstructive pulmonary disease; 
and discogenic disease of the lumbar spine, each rated as 
noncompensable.  The combined rating for nonservice-connected 
disabilities is 80 percent. 

In August 2004, the Board considered all medical and lay 
evidence of record at that time and denied special monthly 
pension based on the need for aid and attendance and based on 
housebound status.  

In a January 2004 statement, that was received by VA in 
December 2004, a private physician provided a medical 
statement for consideration of aid and attendance.  The 
physician noted that the Veteran was diagnosed with high 
blood pressure, osteoarthritis, and prostate cancer.  He 
noted that the Veteran required a cane to walk long 
distances, needed assistance in dressing, and could not 
travel alone.  The physician further stated that the Veteran 
was not confined to bed, could move around the neighborhood, 
and attends to bathing and hygiene needs.  In an October 2004 
medical certificate, the same physician again stated that the 
Veteran required help to perform unspecified daily activities 
as a result of high blood pressure, osteoarthritis, and 
prostate cancer. 

VA outpatient treatment records from August 2003 to December 
2004 obtained after the Board's 2004 decision showed that the 
Veteran received treatment for symptoms of bilateral leg 
edema, occasional gastric regurgitation, and pain and 
limitation of motion of the right arm.  The Veteran used 
prescription medication with some symptomatic relief and used 
a cane for ambulation.  None of the medical providers 
commented on an incapacity for daily activities. 

In March 2005, the Veteran underwent a VA examination of his 
knee, shoulder, and right ankle disabilities.  The examiner 
noted the Veteran's reports of left knee pain, swelling, and 
instability after extended standing, walking, or when rising 
from a seated position.  The Veteran also reported occasional 
right knee pain, right ankle pain and swelling, and bilateral 
shoulder pain with pain and limitation of motion.  The 
Veteran reported that he could perform all daily activities 
except dressing the upper body and other tasks involving 
lifting or overhead motion of the shoulders. 
Range of motion measurements of the knees and right ankle 
showed slight limitations in all directions.  Bilateral 
active flexion of the shoulders was zero to 105 degrees and 
abduction was zero to 120 degrees with pain at the limits of 
the range of motion.  Bilateral external rotation was zero 
and bilateral internal rotation was zero to 90 degrees.  The 
examiner noted that weakness of the shoulders had a major 
functional impact.  No new joint imaging was obtained.  The 
examiner noted that old X-rays showed degenerative changes in 
the knees and right ankle.  Magnetic resonance images of the 
shoulders from 2002 and 2003 showed bilateral rotator cuff 
tears with marked muscle atrophy on the left side. 

The same month, the Veteran underwent a VA medical evaluation 
for the need for aid and attendance.  The examiner noted that 
the Veteran came to the appointment alone driving a private 
automobile and that the Veteran had no vision deficits.  The 
examiner noted the Veteran's reports of mild memory loss, 
occasional dizziness, and bladder incontinence as a residual 
of radiotherapy for prostate cancer.  The Veteran reported 
that he was able to care for his "necessities" and could 
travel outside the home but used a cane for balance.  
Regarding functional limitations of the upper extremities, 
the examiner noted only joint pain while performing daily 
activities.  Regarding functional limitations of the lower 
extremities, the examiner noted minimal restrictions imposed 
by the left knee and no deficits in weight bearing, balance, 
or propulsion.  The Veteran was able to walk short distances 
unaided but required a cane for longer walks because of knee 
weakness.  

In April 2005, the Veteran underwent a VA genitourinary 
examination to determine the extent of disability imposed by 
the residuals of prostate cancer therapy in 1999.  The 
examiner noted no incontinence, loss of sexual function, or 
recurrence of cancer.  He stated that aid and attendance was 
not required because of genitourinary disorders.  

VA outpatient records from May 2005 through August 2006 
showed continued use of prescription medication to control 
bilateral lower leg edema.  However, there were no 
indications of additional restriction of mobility. 

In a February 2006 RO hearing, the Veteran stated that he 
required assistance from his spouse when going to the 
bathroom and leaving the home because of dizziness, knee 
pain, and the chance of a fall.  He stated that while eating, 
his hands become numb, and he was unable to hold a spoon.  He 
further stated that he was unable to move his arms backwards 
and needed help donning a T-shirt.  

The Board concludes that special monthly pension based on the 
need for aid and attendance of another person is not 
warranted because the Veteran does not have a vision 
disability and is not a patient in a nursing home. The Board 
further concludes that the weight of lay and medical evidence 
does not establish a factual need for aid and attendance.  

Regarding the Veteran's mobility deficits, the Board 
considered the medical certificates from the private 
physician in 2004 who reported that the Veteran needed help 
dressing and could move outside the home with a cane if 
accompanied by another person.  The Board also considered the 
outpatient treatment records that showed on-going medication 
for leg edema and arthritis pain, and the Veteran's 
statements that he experiences dizziness, knee weakness, and 
fear of falling.  However, the Board also notes that the 
Veteran is able to walk with a cane and that he does not use 
a walker or wheelchair.  There is no indication that the 
Veteran experienced falls, and he is capable of attending to 
toileting and hygiene needs.  While the Veteran reported at 
the hearing that he needed his wife's assistance in the 
bathroom he did not indicate why.  Joint examinations in 2005 
showed some weakness and slight loss of range of motion of 
the lower extremities but not to the extent that the Veteran 
required the regular aid and assistance of another person to 
protect himself from the hazards of the environment.  

Regarding the limitation of function of the upper 
extremities, the Board acknowledges the Veteran's reports of 
an inability to don a T-shirt and that a VA examiner 
evaluated the shoulder disability as a major functional 
deficit.  However, the Board notes that range of motion of 
the shoulders noted in the 2005 examination would not 
preclude donning other upper body garments that do not 
require elevation of the arms above the shoulders.  Although 
there is evidence that the Veteran is unable to lift objects 
or perform overhead manipulations, the Board also notes that 
the Veteran is able to operate an automobile.  Other than 
donning a T-shirt, there is no evidence that the shoulder 
disorders preclude other dressing functions, bathing, 
toileting, or avoidance of hazards incident to his 
environment.  The Board also notes the Veteran's report that 
his hands become numb at times and that utensils drop out of 
his hand while he is eating.  However, this numbness that at 
times results in him dropping utensils does not warrant the 
aid and attendance of another person.  Considering the 
Veteran's particular limiting functions and his overall 
condition, the Board concludes that the disabilities do not 
result in helplessness that requires the aid and attendance 
of another person to accomplish daily activities and avoid 
common hazards incident to his environment.  

The Board also acknowledges that the VA examinations and 
private medical certificates are over four years old.  
However, no material changes in his conditions were noted in 
VA outpatient treatment records through August 2006.  
Therefore, the Board concludes that additional examinations 
are not required to evaluate the status of his disabilities.   

The Board concludes that the weight of evidence relevant to 
the overall capacity to perform activities of daily living 
shows that the Veteran does not have a factual need for aid 
and attendance of another person.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

However, the Board concludes that special monthly pension 
under 38 U.S.C.A. 
§ 1521(e) is warranted.  Although the Veteran is not 
substantially confined to his home, he meets the applicable 
service requirements, is over 65 years of age, and has a 
single disability, hypertension with arteriosclerotic heart 
disease and atrial flutter, rated as 60 percent disabling.    
 

ORDER

Special monthly pension based on a need for aid and 
attendance is denied.

Special monthly pension is granted at the housebound rate 
under 38 U.S.C.A. § 1521 (e), subject to the legal criteria 
governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


